Exhibit 10.2
ARCHEMIX CORP.
STOCKHOLDER AGREEMENT
     THIS STOCKHOLDER AGREEMENT (this “Agreement”), dated as of November 18,
2008, is by and among NitroMed, Inc., a Delaware corporation (“Public Company”),
Archemix Corp., a Delaware corporation (“Merger Partner”) (only with respect to
Section 2(b) and Section 7 hereof), and the undersigned stockholder
(“Stockholder”) of Merger Partner.
     WHEREAS, concurrently with the execution and delivery of this Agreement,
Public Company, Newport Acquisition Corp., a Delaware corporation and a wholly
owned subsidiary of Public Company (the “Transitory Subsidiary”), and Merger
Partner have entered into an Agreement and Plan of Merger, dated as of the date
hereof (as it may be amended or supplemented from time to time pursuant to the
terms thereof, the “Merger Agreement”), which provides for the merger (the
“Merger”) of the Transitory Subsidiary into Merger Partner in accordance with
the terms of the Merger Agreement;
     WHEREAS, Stockholder is the beneficial owner (as defined in Rule 13d-3
under the Exchange Act) of such number of shares of each class of capital stock
of Merger Partner as is indicated on the signature page of this Agreement; and
     WHEREAS, in consideration of the execution and delivery of the Merger
Agreement by Public Company and the Transitory Subsidiary, Stockholder desires
to agree to vote the Shares (as defined herein) over which Stockholder has
voting power so as to facilitate the consummation of the Merger;
     NOW, THEREFORE, in consideration of the foregoing, intending to be legally
bound, the parties hereto hereby agree as follows:
     1.     Certain Definitions.
              (a)     Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed thereto in the Merger Agreement. For purposes
of this Agreement, the following terms shall have the following meanings:
                 “Constructive Sale” means with respect to any security, a short
sale with respect to such security, entering into or acquiring an offsetting
derivative contract with respect to such security, entering into or acquiring a
futures or forward contract to deliver such security or entering into any other
hedging or other derivative transaction that has the effect of either directly
or indirectly materially changing the economic benefits or risks of ownership.
                 “Shares” means (i) all shares of capital stock of Merger
Partner owned, beneficially or of record, by Stockholder as of the date hereof,
and (ii) all additional shares of capital stock of Merger Partner acquired by
Stockholder, beneficially or of record, during the period commencing with the
execution and delivery of this Agreement and expiring on the Expiration Date (as
such term is defined in Section 12 below).
                 “Transfer” means, with respect to any security, the direct or
indirect assignment, sale, transfer, tender, exchange, pledge, hypothecation, or
the grant, creation or suffrage of a lien, security interest or encumbrance in
or upon, or the gift, placement in trust, or the Constructive Sale or other
disposition of such security (including transfers by testamentary or intestate
succession or otherwise by operation of law) or any right, title or interest
therein (including, but not limited to, any right or power to vote to which the
holder thereof may be entitled, whether

 



--------------------------------------------------------------------------------



 



such right or power is granted by proxy or otherwise), or the record or
beneficial ownership thereof, the offer to make such a sale, transfer,
Constructive Sale or other disposition, and each agreement, arrangement or
understanding, whether or not in writing, to effect any of the foregoing.
     2.     Transfer and Voting Restrictions With Respect to the Shares.
              (a)     At all times during the period commencing with the
execution and delivery of this Agreement and expiring on the Expiration Date,
Stockholder shall not, except in connection with the Merger or as the result of
the death of Stockholder or as otherwise permitted by this Agreement, Transfer
any of the Shares, or discuss, negotiate, make an offer or enter into an
agreement, commitment or other arrangement with respect thereto, unless the
person to which such Shares are being Transferred shall have executed and
delivered a counterpart of this Agreement and agreed pursuant thereto, for the
benefit of Public Company and Transitory Subsidiary, to hold such Shares subject
to all terms and conditions of this Agreement.
              (b)     Stockholder understands and agrees that if Stockholder
attempts to Transfer, vote or provide any other person with the authority to
vote any of the Shares other than in compliance with this Agreement, Merger
Partner shall not, and Stockholder hereby unconditionally and irrevocably
instructs Merger Partner to not, (i) permit any such Transfer on its books and
records, (ii) issue a new certificate representing any of the Shares or
(iii) record such vote, in each case, unless and until Stockholder shall have
complied with the terms of this Agreement.
              (c)     Except as otherwise permitted by this Agreement or by
order of a court of competent jurisdiction, Stockholder will not commit any act
that could restrict or affect Stockholder’s legal power, authority and right to
vote all of the Shares then owned of record or beneficially by Stockholder or
otherwise prevent or disable Stockholder from performing any of his, her or its
obligations under this Agreement. Without limiting the generality of the
foregoing, except for this Agreement and as otherwise permitted by this
Agreement, Stockholder will not enter into any voting agreement with any person
or entity with respect to any of the Shares, grant any person or entity any
proxy (revocable or irrevocable) or power of attorney with respect to any of the
Shares, deposit any of the Shares in a voting trust or otherwise enter into any
agreement or arrangement with any person or entity limiting or affecting
Stockholder’s legal power, authority or right to vote the Shares in favor of the
approval of the Proposed Transaction.
     3.     Agreement to Vote Shares.
             (a)     Prior to the Expiration Date, at every meeting of the
stockholders of Merger Partner called, and at every adjournment or postponement
thereof, and on every action or approval by written consent of the stockholders
of Merger Partner, Stockholder (in Stockholder’s capacity as such) shall appear
at the meeting or otherwise cause the Shares to be present thereat for purposes
of establishing a quorum and, to the extent not voted by the persons appointed
as proxies pursuant to this Agreement, vote (i) in favor of adoption of the
Merger Agreement and approval of the transactions contemplated thereby
(collectively, the “Proposed Transaction”), (ii) against the approval or
adoption of any proposal made in opposition to, or in competition with, the
Proposed Transaction, and (iii) against any of the following (to the extent
unrelated to the Proposed Transaction): (A) any merger, consolidation or
business combination involving Merger Partner or any of its subsidiaries other
than the Proposed Transaction; (B) any sale, lease or transfer of all or
substantially all of the assets of Merger Partner or any of its subsidiaries;
(C) any reorganization, recapitalization, dissolution, liquidation or winding up
of Merger Partner or any of its subsidiaries that is prohibited by the Merger
Agreement; or (D) any other action that is a breach of any covenant,
representation or warranty or any other obligation or agreement of Merger
Partner under the Merger Agreement or of Stockholder under this Agreement (each
of (ii) and (iii), a “Competing Transaction”).

-2-



--------------------------------------------------------------------------------



 



              (b)     If Stockholder is the beneficial owner, but not the record
holder, of the Shares, Stockholder agrees to take all actions necessary to cause
the record holder and any nominees to vote all of the Shares in accordance with
Section 3(a).
     4.     Grant of Irrevocable Proxy.
              (a)     Except as set forth in Section 4(f) hereof, Stockholder
hereby irrevocably (to the fullest extent permitted by law) grants to, and
appoints, Public Company and each of its executive officers and any of them, in
their capacities as officers of Public Company (the “Grantees”), as
Stockholder’s proxy and attorney-in-fact (with full power of substitution and
re-substitution), for and in the name, place and stead of Stockholder, to vote
the Shares, to instruct nominees or record holders to vote the Shares, or grant
a consent or approval in respect of such Shares in accordance with Section 3
hereof and, in the discretion of the Grantees with respect to any proposed
adjournments or postponements of any meeting of stockholders at which any of the
matters described in Section 3 hereof is to be considered.
              (b)     Stockholder represents that any proxies heretofore given
in respect of the Shares that may still be in effect are not irrevocable, and
such proxies are hereby revoked.
              (c)     Stockholder hereby affirms that the irrevocable proxy set
forth in this Section 4 is given in connection with the execution of the Merger
Agreement, and that such irrevocable proxy is given to secure the performance of
the duties of Stockholder under this Agreement. Stockholder hereby further
affirms that the irrevocable proxy is coupled with an interest and may under no
circumstances be revoked. Stockholder hereby ratifies and confirms all that such
irrevocable proxy may lawfully do or cause to be done by virtue hereof. Such
irrevocable proxy is executed and intended to be irrevocable in accordance with
the provisions of Section 212 of the Delaware General Corporation Law.
              (d)     The Grantees may not exercise this irrevocable proxy on
any other matter except as provided above. Stockholder may vote the Shares on
all other matters.
              (e)     Public Company may terminate this proxy with respect to
Stockholder at any time at its sole election by written notice provided to
Stockholder.
              (f)     The proxy set forth in this Section 4 shall terminate upon
the termination of this Agreement in accordance with Section 12 hereof.
     5.     No Solicitation. Stockholder, in his, her or its capacity as a
Stockholder, shall not directly or indirectly, (a) solicit, initiate, encourage,
induce or knowingly facilitate the communication, making, submission or
announcement of any Acquisition Proposal or Acquisition Inquiry or take any
action that could reasonably be expected to lead to an Acquisition Proposal or
Acquisition Inquiry, (b) engage in discussions or negotiations with any Person
with respect to any Acquisition Proposal or Acquisition Inquiry, (c) approve,
endorse or recommend any Acquisition Proposal, or (d) enter into any letter of
intent or similar document or any Contract contemplating or otherwise relating
to any Acquisition Transaction.
     6.     Lock-Up With Respect to Public Company Common Stock.
              (a)     Stockholder shall not Transfer any shares of Public
Company Common Stock or any securities convertible into or exercisable or
exchangeable for Public Company Common Stock owned

-3-



--------------------------------------------------------------------------------



 



of record or beneficially by Stockholder during the period commencing upon the
Effective Time and ending 90 days after the date on which the Effective Time
occurs with respect to 50% of such shares and 180 days after the Effective Time
with respect to the remainder of such shares. The foregoing sentence shall not
apply to (a) transactions relating to shares of Public Company Common Stock or
other securities acquired in open market transactions after the Effective Time;
(b) transfers of shares of Public Company Common Stock or other securities as a
bona fide gift; (c) distributions of shares of Public Company Common Stock or
other securities to partners, members or shareholders of the Stockholder or to
the estate of any deceased partner or member of the Stockholder; (d) transfers
to any family limited partnership or family limited liability company whose
partnership or equity interests are owned by, or a trust for the direct or
indirect benefit of, or controlled by, the Stockholder or the immediate family
of the Stockholder; (e) transfers to the Stockholder’s Affiliates or to any
investment fund or other entity controlled or managed by the Stockholder;
provided that in the case of any transfer or distribution pursuant to clause
(b), (c), (d) or (e), (i) each donee, distributee or transferee shall sign and
deliver a lock-up letter containing substantially similar provisions as are set
forth in this Section 6; or (f) transfers to any beneficiary of the Stockholder
pursuant to will, intestacy, trust or other testamentary document or applicable
laws of descent. In addition, the Stockholder agrees that, without the prior
written consent of Public Company, it will not, during the period commencing on
the Effective Time and ending 180 days after the date on which the Effective
Time occurs, make any demand for or exercise any right with respect to, the
registration of any shares of Public Company Common Stock or any securities
convertible into or exercisable or exchangeable for Public Company Common Stock.
The Stockholder also agrees and consents to the entry of stop transfer
instructions with Public Company’s transfer agent and registrar against the
transfer of the undersigned’s shares of Public Company Common Stock or any
securities convertible into or exercisable or exchangeable for Public Company
Common Stock except in compliance with the foregoing restrictions.
             (b)     In the event that Public Company releases any shares of
Public Company Common Stock from the lock-up restrictions set forth above, the
same percentage of shares of Public Company Common Stock held by such persons
that are so released from the lock-up restrictions shall be immediately and
fully released with respect to shares of Public Company Common Stock held by the
Stockholder.
     7.     Termination of Merger Partner Registration Rights and Shareholders
Agreement. Stockholder, as a party to that certain Third Amended and Restated
Registration Rights Agreement dated June 13, 2007, as it may be amended from
time to time (the “Registration Rights Agreement”) and as a Purchaser and holder
of Senior Conversion Shares and Senior Restricted Stock (as each such term is
defined in the Registration Rights Agreement), together with Merger Partner,
hereby consent to the termination of the Registration Rights Agreement effective
upon, and subject to, the Closing, such that after such Closing the Registration
Rights Agreement shall have not further force or effect. Stockholder, as a party
to that certain Third Amended and Restated Shareholders Agreement dated June 13,
2007, as it may be amended from time to time (the “Shareholders Agreement”) and
as a Preferred Shareholder (as such term is defined in the Shareholders
Agreement), together with Merger Partner, hereby consent to the termination of
the Shareholders Agreement effective upon, and subject to, the Closing, such
that after such Closing the Shareholders Agreement shall have not further force
or effect.
     8.     Action in Stockholder Capacity Only. Stockholder makes no agreement
or understanding herein as a director or officer of Merger Partner. Stockholder
signs solely in Stockholder’s capacity as a record holder and beneficial owner,
as applicable, of Shares, and nothing herein shall limit or affect any actions
taken in Stockholder’s capacity as an officer or director of Merger Partner.
Nothing herein shall prevent or preclude an officer, director or manager of the
Stockholder who is serving as a director of Merger Partner from taking or not
taking any action in his capacity as a director of Merger Partner.

-4-



--------------------------------------------------------------------------------



 



     9.     Representations and Warranties of Stockholder.
              (a)     Stockholder hereby represents and warrants to Public
Company as follows: (i) Stockholder is the beneficial or record owner of the
shares of capital stock of Merger Partner indicated on the signature page of
this Agreement free and clear of any and all pledges, liens, security interests,
mortgage, claims, charges, restrictions, options, title defects or encumbrances;
(ii) Stockholder does not beneficially own any securities of Merger Partner
other than the shares of capital stock and rights to purchase shares of capital
stock of Merger Partner set forth on the signature page of this Agreement;
(iii) Stockholder has full power and authority to make, enter into and carry out
the terms of this Agreement and to grant the irrevocable proxy as set forth in
Section 4; and (iv) this Agreement has been duly and validly executed and
delivered by Stockholder and constitutes a valid and binding agreement of
Stockholder enforceable against Stockholder in accordance with its terms.
Stockholder agrees to notify Public Company promptly of any additional shares of
capital stock of Merger Partner of which Stockholder becomes the beneficial
owner after the date of this Agreement.
              (b)     As of the date hereof and for so long as this Agreement
remains in effect, except for this Agreement or as otherwise permitted by this
Agreement, Stockholder has full legal power, authority and right to vote all of
the Shares then owned of record or beneficially by Stockholder, in favor of the
approval and authorization of the Proposed Transaction without the consent or
approval of, or any other action on the part of, any other person or entity
(including, without limitation, any governmental entity). Without limiting the
generality of the foregoing, Stockholder has not entered into any voting
agreement (other than this Agreement and the Third Amended and Restated
Shareholders Agreement dated June 13, 2007) with any person with respect to any
of the Shares, granted any person any proxy (revocable or irrevocable) or power
of attorney with respect to any of the Shares, deposited any of the Shares in a
voting trust or entered into any arrangement or agreement with any person
limiting or affecting Stockholder’s legal power, authority or right to vote the
Shares on any matter.
              (c)     The execution and delivery of this Agreement and the
performance by Stockholder of his, her or its agreements and obligations
hereunder will not result in any breach or violation of or be in conflict with
or constitute a default under any term of any agreement, judgment, injunction,
order, decree, law, regulation or arrangement to which Stockholder is a party or
by which Stockholder (or any of his, her or its assets) is bound, except for any
such breach, violation, conflict or default which, individually or in the
aggregate, would not materially impair or materially adversely affect
Stockholder’s ability to perform his, her or its obligations under this
Agreement or render inaccurate any of the representations made by Stockholder
herein.
              (d)     Stockholder understands and acknowledges that Public
Company, the Transitory Subsidiary and Merger Partner are entering into the
Merger Agreement in reliance upon Stockholder’s execution and delivery of this
Agreement and the representations and warranties of Stockholder contained
herein.
     10.     Exchange of Shares; Waiver of Rights of Appraisal. If the Merger is
consummated, the Shares shall, pursuant to the terms of the Merger Agreement, be
exchanged for the consideration provided in the Merger Agreement. Stockholder
hereby waives, and agrees to prevent the exercise of, any rights of appraisal
with respect to the Merger, or rights to dissent from the Merger, that such
Stockholder may have by virtue of his, her or its beneficial ownership of the
Shares.
     11.     Confidentiality. Stockholder recognizes that successful
consummation of the Proposed Transaction may be dependent upon confidentiality
with respect to the matters referred to herein. In this connection, pending
public disclosure thereof, and so that Public Company may rely on the safe
harbor provisions of Rule 100(b)(2)(ii) of Regulation FD promulgated under the
Exchange Act, Stockholder

-5-



--------------------------------------------------------------------------------



 



hereby agrees not to disclose or discuss such matters with anyone not a party to
this Agreement (other than its counsel and advisors, if any, and the officers,
directors, counsel and advisors of Merger Partner) without the prior written
consent of Public Company and Merger Partner, except for disclosures
Stockholder’s counsel advises are required by applicable law, in which case
Stockholder shall give notice of such disclosure to Public Company and Merger
Partner as promptly as practicable so as to enable Public Company and Merger
Partner to seek a protective order from a court of competent jurisdiction with
respect thereto.
     12.     Termination. This Agreement including without limitation, Section 4
hereof, shall terminate and be of no further force or effect whatsoever as of
the earlier of (a) such date and time as the Merger Agreement shall have been
validly terminated pursuant to the terms of Article 9 thereof or (b) other than
Sections 6, 7 and 13 hereof, the Effective Time (the “Expiration Date”).
Notwithstanding anything in this Agreement to the contrary, (i) Sections 6, 7
and 13 hereof shall remain in full force and effect following the Effective Time
for the time period provided in Section 6 and (ii) if the Effective Time has not
occurred prior to June 30, 2009, this Agreement, including without limitation
Sections 6, 7 and 13 shall be of no further force or effect.
     13.     Miscellaneous Provisions.
              (a)     Amendments, Modifications and Waivers. This Agreement may
not be amended or modified except by an instrument in writing signed on behalf
of each of the parties hereto. Any agreement on the part of a party hereto to
any waiver of any term or condition hereof shall be valid only if set forth in a
written instrument signed on behalf of such party. Such waiver shall not be
deemed to apply to any term or condition other than that which is specified in
such waiver. The failure of any party to this Agreement to assert any of its
rights under this Agreement or otherwise shall not constitute a waiver of such
rights.
              (b)     Entire Agreement. This Agreement constitutes the entire
agreement among the parties to this Agreement and supersedes any prior
understandings, agreements or representations by or among the parties hereto, or
any of them, written or oral, with respect to the subject matter hereof.
              (c)     Governing Law. All matters arising out of or relating to
this Agreement and the transactions contemplated hereby (including without
limitation its interpretation, construction, performance and enforcement) shall
be governed by and construed in accordance with the internal laws of the State
of Delaware without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of laws of any jurisdictions other than those of the State
of Delaware.
              (d)     Submission to Jurisdiction. Each of the parties to this
Agreement (i) consents to submit itself to the exclusive personal jurisdiction
of the Court of Chancery of the State of Delaware in any action or proceeding
arising out of or relating to this Agreement or any of the transactions
contemplated by this Agreement, (ii) agrees that all claims in respect of such
action or proceeding may be heard and determined in such court, (iii) agrees
that it shall not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from such court and (d) agrees not to bring any
action or proceeding arising out of or relating to this Agreement or any of the
transaction contemplated by this Agreement in any other court. Each of the
parties hereto waives any defense of inconvenient forum to the maintenance of
any action or proceeding so brought and waives any bond, surety or other
security that might be required of any other party with respect thereto. Any
party may make service on another party by sending or delivering a copy of the
process to the party to be served at the address and in the manner provided for
the giving of notices in Section 13(m) hereof. Nothing in this Section 13(d),
however, shall affect the right of any party to serve legal process in any other
manner permitted by law.

-6-



--------------------------------------------------------------------------------



 



              (e)     WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE
ACTIONS OF ANY PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT OF THIS AGREEMENT.
              (f)     Attorneys’ Fees. In any action at law or suit in equity to
enforce this Agreement or the rights of any of the parties hereunder, the
prevailing party in such action or suit shall be entitled to receive its
reasonable attorneys’ fees and all other reasonable costs and expenses incurred
in such action or suit.
              (g)     Assignment and Successors. Except for any Transfer made in
compliance with Section 2(a) hereof, no party may assign any of its rights or
delegate any of its performance obligations under this Agreement, in whole or in
part, by operation of law or otherwise without the prior written consent of the
other parties, except that Public Company, without obtaining the consent of any
other parties hereto, shall be entitled to assign this Agreement or all or any
of its rights or obligations hereunder to any one or more of its Affiliates. No
assignment by Public Company under this Section 13(g) shall relieve Public
Company of its obligations under this Agreement. Subject to the foregoing, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by,
the parties hereto and their respective successors and permitted assigns,
including, without limitation, Stockholder’s estate and heirs upon the death of
Stockholder. Any purported assignment of rights or delegation of performance
obligations in violation of this Section 13(g) shall be null and void.
              (h)     No Third Party Beneficiaries. This Agreement is not
intended, and shall not be deemed, to confer any rights or remedies upon any
person other than the parties hereto and their respective successors and
permitted assigns, or to otherwise create any third-party beneficiary hereto.
              (i)     Cooperation. Stockholder agrees to cooperate fully with
Public Company and to execute and deliver such further documents, certificates,
agreements and instruments and to take such other actions as may be reasonably
requested by Public Company to evidence or reflect the transactions contemplated
by this Agreement and to carry out the intent and purpose of this Agreement.
Stockholder hereby agrees that Public Company and Merger Partner may publish and
disclose in the Registration Statement and any resale registration statement
relating thereto (including all documents and schedules filed with the SEC) and
the Proxy Statement/Prospectus, such Stockholder’s identity and ownership of
Shares and the nature of such Stockholder’s commitments, arrangements and
understandings under this Agreement and may further file this Agreement as an
exhibit to the Registration Statement or in any other filing made by Public
Company or Merger Partner with the SEC relating to the Proposed Transaction.
              (j)     Severability. Any term or provision of this Agreement that
is invalid or unenforceable in any situation in any jurisdiction shall not
affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the offending term or provision in
any other situation or in any other jurisdiction. If the final judgment of a
court of competent jurisdiction declares that any term or provision hereof is
invalid or unenforceable, the parties hereto agree that the court making such
determination shall have the power to limit the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, and this Agreement shall be enforceable as so modified. In the event
such court does not exercise the power granted to it in the prior sentence, the
parties hereto agree to replace such invalid or unenforceable term or provision
with a valid and enforceable term or provision that will achieve, to the extent
possible, the economic, business and other purposes of such invalid or
unenforceable term.

-7-



--------------------------------------------------------------------------------



 



              (k)     Time of Essence. With regard to all dates and time periods
set forth or referred to in this Agreement, time is of the essence.
              (l)     Specific Performance; Injunctive Relief. The parties
hereto acknowledge that Public Company and Merger Partner shall be irreparably
harmed and that there shall be no adequate remedy at law for a violation of any
of the covenants or agreements of Stockholder set forth in this Agreement.
Stockholder accordingly agrees that, in addition to any other remedies that may
be available to Public Company or Merger Partner, as applicable upon any such
violation, such party shall have the right to enforce such covenants and
agreements by specific performance, injunctive relief or by any other means
available to such party at law or in equity without posting any bond or other
undertaking.
              (m)     Notices. All notices and other communications hereunder
shall be in writing and shall be deemed duly delivered (i) four business days
after being sent by registered or certified mail, return receipt requested,
postage prepaid, or (ii) one business day after being sent for next business day
delivery, fees prepaid, via a reputable nationwide overnight courier service, in
each case to the intended recipient as follows: (A) if to Public Company or
Merger Partner, to the address provided in the Merger Agreement, including to
the persons designated therein to receive copies, and (B) if to Stockholder, to
Stockholder’s address shown below Stockholder’s signature on the signature page
hereof.
              (n)     Counterparts and Signature. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original but all
of which together shall be considered one and the same agreement and shall
become effective when counterparts have been signed by each of the parties
hereto and delivered to the other parties, it being understood that all parties
need not sign the same counterpart. The exchange of copies of this Agreement of
amendments thereto and of signature pages by facsimile transmission or by email
transmission in portable document format, or similar format, shall constitute
effective execution and delivery of such instrument(s) as to the parties and may
be used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile or by email transmission in portable document
format, or similar format, shall be deemed to be their original signatures for
all purposes.
              (o)     Headings. The headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.
              (p)     Legal Representation. This Agreement was negotiated by the
parties with the benefit of legal representation and any rule of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any party shall not apply to any construction or interpretation thereof.
              (q)     Parallel Stockholder Agreements. The Merger Partner
represents to the Stockholder that it has entered into Stockholder Agreements
with identical terms to this Agreement with other stockholders of the Merger
Partner, and the Merger Partner agrees not to amend or waive any provision of
such agreements without first providing Stockholder with an opportunity to have
the same amendment or waiver in connection with this Agreement.

-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first written above.

     
NITROMED, INC.
  STOCKHOLDER:
 
   
                                                               
                                                                 
Name: Kenneth M. Bate
  Name:
Title: President & CEO
  Title:
 
   
 
  Address:  
 
     
 
   
 
   
 
     
 
   
 
   
 
  Telephone: (___) ____-________
 
  Facsimile: (___) ____-________
 
  E-Mail Address: ___________________

Shares Beneficially Owned by Stockholder:
                      shares of Merger Partner Common Stock
                      shares of Merger Partner Series A Preferred Stock
                      shares of Merger Partner Series B Preferred Stock
                      shares of Merger Partner Series C Preferred Stock
                      Merger Partner Stock Options
                      Merger Partner Warrants

[Signature Page to Archemix Corp. Stockholder Agreement]

 



--------------------------------------------------------------------------------



 



With respect to Section 2(b) and Section 7 only:

          ARCHEMIX CORP.:


——————————————
Name: Gregg Beloff
Title: Chief Financial Officer
                       

[Signature Page to Archemix Corp. Stockholder Agreement]

 



--------------------------------------------------------------------------------



 



         

Schedule of Signatories to Archemix Corp. Stockholder Agreement
Atlas Venture Entrepreneurs’ Fund V, L.P.
Atlas Venture Fund V, L.P.
Care Capital Investments II, LP
Care Capital Offshore Investments II, LP
Excelsior Venture Partners III, L.L.C.
Highland Capital Partners VI Limited Partnership
Highland Capital Partners VI-B Limited Partnership
Highland Entrepreneurs’ Fund VI Limited Partnership
International Biotechnology Trust plc
International Life Sciences Fund III (LP1), L.P.
International Life Sciences Fund III (LP2), L.P.
International Life Sciences Fund III Co-Investment, L.P.
International Life Sciences Fund III Strategic Partners, L.P.
Lumira Capital I Limited Partnership
Lumira Capital I Quebec Limited Partnership
Merck KGaA
MLII Co-Investment Fund NC Limited Partnership
POSCO Bio Ventures I, L.P.
Prospect Venture Partners II, L.P.
Prospect Venture Partners, L.P.
Rho Management Trust I
Rho Ventures GmbH & Co. Beteiligungs KG
Rho Ventures IV (QP), L.P.
Rho Ventures IV, L.P.

[Signature Page to Archemix Corp. Stockholder Agreement]

 